DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 9 is directed to the EIS circuit of claim 8, wherein the switched-mode power converter has any isolated or non-isolated topology including dual active bridge, flyback, or non-inverting buck-boost.  However, in light of the specification, it is unclear if claim 9 is limited to the recited topologies (dual active bridge, flyback, or non-inverting buck-boost) or may be any isolated or non-isolated topology.  Appropriate correction is required.

Pertinent Prior Art
5.	US 2017/0160348 (Din et al.)
	This document discloses a method for characterizing the impedance of an electrical storage device comprising a switching power converter 1100 that is in electrical contact with a (Figs. 3 and 11; ¶47-48).
	However, this document is silent on, in particular, a switched capacitor stage connected between the inductor 912 and the battery, as required by claim 1 of the present application.

Allowable Subject Matter
6.	In light of the rejection to claim 9, claims 1-8 and 10-30 are deemed allowable.  The following features of claim 1, in particular, which are inherited by dependent claims 2-30, are not believed to be taught or suggested by the prior art of record: a first current regulator connected between an electrical energy storage device and the one or more electrochemical cells; and a second current regulator, wherein power flowing into the first current regulator and the second current regulator is decoupled.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAS A SANGHERA/Examiner, Art Unit 2852